DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/12/2020 and 01/13/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1,  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          Claim 1, the sentences recite “a calibration beam splitter” , it is unclear how the term should be interpreted since specification fails to disclose any definition for this term like what it is calibrating?, thus it is unclear as to what the metes and bounds of the above claim limitations are and would be needed to meet the above claim limitations. 
Claims 2-19 depend from claim 1 and therefore inherit the same deficiencies.
Claims 20 and 22, the sentences recite “a calibration state”, it is unclear how the term should be interpreted since specification fails to disclose any definition for this term like what it is being calibrated?, thus it is unclear as to what the metes and bounds of the above claim limitations are and would be needed to meet the above claim limitations.
For the prosecution on merits, examiner assumes “a calibration beam splitter and a calibration state” as “a rotating/tilting/ wavelength-dependent calibrator”.
Applicant should clarify the claim limitations as appropriate. Care should be taken during revision of the description and of any statements of problem or advantage, not to add subject-matter which extends beyond the content of the application (specification) as originally filed.
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.

	Claim Objections
Claims 3 is objected to because the term “an error” should read “the error” as an error is already in claim 2 which claim 3 depend. Appropriate correction is required.

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over MÜLLER et al. (US PUB 2017/0199367; herein after “Muller” ) in view of Cohen (US PUB 2013/0329233).	

    PNG
    media_image1.png
    467
    686
    media_image1.png
    Greyscale

	Regarding claim 1, Muller teaches an apparatus for evaluating focus (i.e., autofocus microscope, as shown in FIG. 1 above), comprising (a) a stage (substrate 60) configured to hold a specimen (61) (para. [0037]); and (b) an optical train (as shown in FIG. 1 above) comprising a radiation source (20), a collimator (21 & 22), a primary beam splitter (24), a calibration beam splitter beam (e.g., splitter 31 is a wavelength-dependent (calibrator) beam splitter), an objective (30), and a detector (26) (para. [0037]-[0040]), the optical train forming a first path wherein radiation from the radiation source (20) is collimated by the collimator (21, 22), then transmitted to the primary beam splitter (24), then to the calibration beam splitter (31), then a first portion of the radiation continues on the first path from the calibration beam splitter to the primary beam splitter, then to the detector (26), thereby forming a first image (a detection pattern) on the detector (para. [0019] and [0041], FIGS. 1-2), wherein a second portion of the radiation follows a second path from the calibration beam splitter then through the objective (30) to the specimen (61), wherein the optical train forms a third path wherein radiation from the specimen (61) is transmitted through the objective (30), then through the calibration beam splitter (31), then through the primary beam splitter (24), then to the detector (26), thereby forming a second image (a reference pattern) on the detector (para. [0019]-[0020], and first, second and third optical paths are shown in FIG. 1), and wherein the optical train comprises an astigmatism generator (23) between the radiation source (20) and the calibration beam splitter (31) (as shown in FIG. 1 above, para. [0039] and [0041]).
	Muller teaches all limitations except for explicit teaching of a first portion of the radiation continues on the first path from the calibration beam splitter to the primary beam splitter.
	However, in a related field of endeavor Cohen teaches the microscopy imaging system 100 may determine the focal position for the objective 110 based on the position at which a reflected light beam 122 strikes a linear detector 124. The position at which the reflected light beam 122 strikes the linear detector 124 thus corresponds to the position of the objective 110 relative to the sample holder 104. Like the example approach above, the reflected light beam 122 results from the reflection of the focusing light beam 114 off the conditioned upper surface 108 of the sample holder 104. As seen in FIG. 1, the microscopy imaging system 100 may also include a reflected beam mirror 126 to direct a reflected light beam 122 that is reflected off the sample holder 104 and the focusing beam mirror 118 to the linear detector 124. The reflected beam mirror 126 may be positioned at an angle relative to the linear detector 124 as shown by way of example in FIG. 1 (para. [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller such that microscopy imaging system 100 may determine the focal position for the objective 110 based on the position at which a reflected light beam 122 strikes a linear detector 124, where a first path comprising a beam 114 reelected by a beam splitter 118 toward a splitter 126 then the deflected beam 122 into th detector 124 as shown in FIG. 1 of Cohen, in order to improve the detection of reflected laser beams resulting from the projection of a focusing laser beam onto the sample holder.

Regarding claim 19, Muller in view of Cohen teaches the optical train further comprises an imaging lens (15) placed between the primary beam splitter (24) and the detector (16) in the first path and in the third path (as shown in FIG. 1 above).

Regarding claim 20, Muller as set forth in claim 1 above further teaches a focusing method (see Abstract and para. [0001]), comprising (a) transmitting collimated (by collimator 21, 22) radiation through a focusing apparatus (i.e., autofocus microscope, as shown in FIG. 1 above) to a primary beam splitter (24), then to a calibration beam splitter (31) (para. [0037]-[0040]), wherein a first portion of the collimated radiation from the calibration beam splitter is transmitted by the primary beam splitter, to form a first image on a detector, wherein an astigmatism is generated in the collimated radiation prior to being transmitted to the calibration beam splitter; (b) transmitting a second portion of the collimated radiation from the calibration beam splitter through an objective to a vessel (60), wherein collimated radiation is reflected from the vessel; (c) transmitting the reflected radiation through the objective, then through the calibration beam splitter, then through the primary beam splitter to form a second image on a detector; (d) determining a calibration state (i.e., movement of the objective lens 30 and stage 60) for the focusing apparatus from the first image (para. [0037]); (e) determining a focus correction from the second image and from the calibration state (para. [0019]-[0020] and [0041], FIGS. 1-2); and (f) adjusting a relative position of the objective (30) and the vessel according to the focus correction (i.e., Objective 30 can be moved in the axial direction under computer control to adjust the focus between objective 30 and sample 6, para. [0037] and para. [0041]).
Muller teaches all limitations except for explicit teaching of a first portion of the collimated radiation from the calibration beam splitter is transmitted by the primary beam splitter.
	However, in a related field of endeavor Cohen teaches the microscopy imaging system 100 ,may determine the focal position for the objective 110 based on the position at which a reflected light beam 122 strikes a linear detector 124. The position at which the reflected light beam 122 strikes the linear detector 124 thus corresponds to the position of the objective 110 relative to the sample holder 104. Like the example approach above, the reflected light beam 122 results from the reflection of the focusing light beam 114 off the conditioned upper surface 108 of the sample holder 104. As seen in FIG. 1, the microscopy imaging system 100 may also include a reflected beam mirror 126 to direct a reflected light beam 122 that is reflected off the sample holder 104 and the focusing beam mirror 118 to the linear detector 124. The reflected beam mirror 126 may be positioned at an angle relative to the linear detector 124 as shown by way of example in FIG. 1 (para. [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller such that microscopy imaging system 100 may determine the focal position for the objective 110 based on the position at which a reflected light beam 122 strikes a linear detector 124, where a first path comprising a beam 114 reelected by a beam splitter 118 toward a splitter 126 then the deflected beam 122 into th detector 124 as shown in FIG. 1 of Cohen, in order to improve the detection of reflected laser beams resulting from the projection of a focusing laser beam onto the sample holder.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over MÜLLER in view of Cohen as applied to claim 1 above, and further in view of  Itoh (US PUB 2008/0316898; herein after “Itoh”).	

Regarding claim 6, Muller in view of Cohen teaches the astigmatism generator comprises an astigmatic optical surface (i.e., astigmatic lens 23 (uneven surface), para. [0039] and [0041]).
Muller in view of Cohen teaches all limitations except for explicit teaching of an astigmatic optical surface.
However, in a related field of endeavor Itoh teaches Light reflected on the multi-layer optical disc 35 passes through the first focusing means 14, after which part of the light passes through the beam splitter 34 and is reflected on the beam splitter 33. The reflected light is then focused on the detector 39 by the toric lens 38. Because the light focused by the toric lens 38 has astigmatism, the astigmatism method known as a focus error signal detecting method can be used (para. [0056], FIG. 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller in view of Cohen such that toric lens has astigmatism as taught by Itoh, in order to generates a focus error signal by the astigmatism method to align the signal for improve focusing the optical axis direction.

Regarding claim 7, Muller in view of Cohen fails to teach the astigmatic optical surface comprises a toric surface of the primary beam splitter, the toric surface configured to reflect collimated radiation to the calibration beam splitter.
However, in a related field of endeavor Itoh teaches Light reflected on the multi-layer optical disc 35 passes through the first focusing means 14, after which part of the light passes through the beam splitter 34 and is reflected on the beam splitter 33. The reflected light is then focused on the detector 39 by the toric lens 38. Because the light focused by the toric lens 38 has astigmatism, the astigmatism method known as a focus error signal detecting method can be used (para. [0056], FIG. 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller in view of Cohen such that toric lens has astigmatism (e.g., astigmatic optical surface) as taught by Itoh, in order to generates a focus error signal by the astigmatism method to align the signal for improve focusing the optical axis direction.

Regarding claim 8, Muller in view of Cohen fails to teach the toric surface has a toroid radius between 2000 mm and 5000 mm.
However, in a related field of endeavor Itoh teaches Light reflected on the multi-layer optical disc 35 passes through the first focusing means 14, after which part of the light passes through the beam splitter 34 and is reflected on the beam splitter 33. The reflected light is then focused on the detector 39 by the toric lens 38. Because the light focused by the toric lens 38 has astigmatism, the astigmatism method known as a focus error signal detecting method can be used (para. [0056], FIG. 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller in view of Cohen such that toric lens has astigmatism (e.g., astigmatic optical surface with toroid radius) as taught by Itoh, in order to generates a focus error signal by the astigmatism method to align the signal for improve focusing the optical axis direction.
Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as a toroid radius between 2000 mm and 5000 mm involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over MÜLLER in view of Cohen and Itoh as applied to claim 6 above, and further in view of Hsu (US PUB 2008/0135724; herein after “Hsu”).
	
Regarding claim 9, Muller in view of Cohen and Itoh fails to teach the astigmatic optical surface comprises a cylindrical lens.
However, in a related field of endeavor Hsu teaches he automatic focusing device 1 of the present invention is disposed on the common MAF, which uses a laser source 11 to emit a laser beam that is reflected by a beam splitter set 142 to project on a subject 161. The subject 161 reflects the laser beam. The reflected laser beam is refracted by the objective 151 and transferred to a cylindrical lens set 13 or a biconic lens set (not show) through the beam splitter sets 141, 142 (para. [0033], FIG. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller in vie of Cohen and Itoh such that a cylindrical lens set or a biconic lens set through the beam splitter sets as taught by Hsu, in order to correct optical aberration and to have better optical performance.

Regarding claim 10, Muller in view of Cohen and Itoh fails to teach the astigmatic optical surface comprises a crossed cylindrical lens pair.
However, in a related field of endeavor Hsu teaches he automatic focusing device 1 of the present invention is disposed on the common MAF, which uses a laser source 11 to emit a laser beam that is reflected by a beam splitter set 142 to project on a subject 161. The subject 161 reflects the laser beam. The reflected laser beam is refracted by the objective 151 and transferred to a cylindrical lens set 13 or a biconic lens set (not show) through the beam splitter sets 141, 142 (para. [0033], FIG. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller in viee of Cohen and Itoh such that a cylindrical lens set or a biconic lens set through the beam splitter sets as taught by Hsu, in order to correct optical aberration and to have better optical performance.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over MÜLLER in view of Cohen as applied to claim 1 above, and further in view of STAKER et al. (US PUB 2017/0289412; herein after “Staker”).

Regarding claim 11, Muller in view of Cohen fails to teach the objective has a numerical aperture of 0.1 to 0.9.
However, in a related field of endeavor Staker teaches an objective lens component has a large numerical aperture (NA) (e.g., NA in a range between 0.95 and 1.5) (para. [0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller in view of Cohen such that a NA of 0.95 for the objective lens as taught by Staker, in order to performs imaging via air immersion or liquid immersion for experiments to be correctly identified.

Regarding claim 12, Muller teaches the objective has a field of view (para. [0052]).
Muller in view of Cohen fails to teach a field of view between 0.1 mm.sup.2 and 4 mm.sup.2.
However, in a related field of endeavor Staker teaches the speed of the camera may be defined by the mathematical product of the number of pixels in the field of view and the frames per second that the camera can take. Thus, a camera with a field of view of 5.5 megapixels (para. [0053]). As scan mirror 130 tilts back and forth between extreme positions 132 and 134, the area within the field of view of objective lens component 115 is imaged on the sensor elements of camera 125 (para. [0067], FIG. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller in view of Cohen such that a field of view of 5.5 megapixels for the objective lens as taught by Staker, in order to cover a large enough field of view for experiments to be correctly identified.
Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges such as desired field of view of an objective lens as needed involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 21 and 22 are  rejected under 35 U.S.C. 103 as being unpatentable over MÜLLER et al. (US PUB 2017/0199367; herein after “Muller” ) in view of Itoh (US PUB 2008/0316898; herein after “Itoh”).

Regarding claim 21, Muller teaches an apparatus for evaluating focus (i.e., autofocus microscope, as shown in FIG. 1 above), comprising (a) a stage (60) configured to hold a specimen (61); and (b) an optical train comprising a radiation source (20), a calibration optic (31), an objective (30), and detector (26) (para. [0037]-[0040]), the optical train forming a first path wherein radiation from the radiation source is directed to the calibration optic and then a first portion of the radiation is directed to the detector, thereby forming a first image on the detector, wherein a second portion of the radiation follows a second path from the calibration optic then through the objective to the specimen, wherein the optical train forms a third path wherein radiation reflected from the specimen is transmitted through the objective, then to the detector, thereby forming a second image on the detector (para. [0019]-[0020] and [0041], FIGS. 1-2), and wherein the radiation that forms the first image is astigmatic (i.e., astigmatic lens 23 (uneven surface), para. [0039] and [0041]).
Muller teaches all limitations except for explicit teaching of the radiation that forms the first image is astigmatic.
However, in a related field of endeavor Itoh teaches Light reflected on the multi-layer optical disc 35 passes through the first focusing means 14, after which part of the light passes through the beam splitter 34 and is reflected on the beam splitter 33. The reflected light is then focused on the detector 39 by the toric lens 38. Because the light focused by the toric lens 38 has astigmatism, the astigmatism method known as a focus error signal detecting method can be used (para. [0056], FIG. 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller such that toric lens has astigmatism as taught by Itoh, in order to generates a focus error signal by the astigmatism method to align the signal for improve focusing the optical axis direction.

Regarding claim 22, Muller as set forth in claim 21 above further teaches a focusing method (see Abstract and para. [0001]), comprising (a) transmitting radiation through a focusing apparatus (i.e., autofocus microscope, as shown in FIG. 1 above) to a calibration optic (31) that directs a first portion of the radiation to a detector (26), thereby forming a first image on the detector (para. [0019]), wherein the radiation that forms the first image is astigmatic (i.e., astigmatic lens 23 (uneven surface), para. [0039] and [0041]) (b) transmitting a second portion of the radiation from the calibration optic through an objective (30) to a vessel (60), wherein radiation is reflected from the vessel (para. [0019]); (c) transmitting the reflected radiation through the objective, then to the detector, thereby forming a second image on the detector (para. [0019]-[0020] and [0041], FIGS. 1-2); (d) determining a calibration state (i.e., movement of the objective lens 30 and stage 60) for the focusing apparatus from the first image (para. [0037]); (e) determining a focus correction from the second image and from the calibration state; and (f) adjusting a relative position of the objective and the vessel according to the focus correction (i.e., Objective 30 can be moved in the axial direction under computer control to adjust the focus between objective 30 and sample 6, para. [0037] and para. [0041]).
Muller teaches all limitations except for explicit teaching of the radiation that forms the first image is astigmatic.
However, in a related field of endeavor Itoh teaches Light reflected on the multi-layer optical disc 35 passes through the first focusing means 14, after which part of the light passes through the beam splitter 34 and is reflected on the beam splitter 33. The reflected light is then focused on the detector 39 by the toric lens 38. Because the light focused by the toric lens 38 has astigmatism, the astigmatism method known as a focus error signal detecting method can be used (para. [0056], FIG. 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Muller such that toric lens has astigmatism as taught by Itoh, in order to generates a focus error signal by the astigmatism method to align the signal for improve focusing the optical axis direction.

Allowable Subject Matter
Claims 2-5 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art does not teach, or renders obvious, regarding an error detection circuit configured to receive data for the first image and programmed to determine a calibration state for the optical train from the data for the first image.
Claims 3-5 depend upon allowable claim 2.
Regarding claim 13, the prior art does not teach, or renders obvious, regarding a nucleic acid sequencing system, comprising the apparatus of claim 1; and a luminescence optical train for directing radiation from an excitation radiation source through the objective to the specimen and for directing luminescent emission radiation from the specimen through the objective to a luminescence detector.
Claims 14-18 depend upon allowable claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bloch (US PUB 20080247023) teaches at least one rotatable beam splitter is rotatable to a position where light entering the rotatable beam splitter and traversing one of its prisms is incident on the hypotenuse of said prism at less than the critical angle such that said light is transmitted through said prism for autofocusing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
August 19, 2022